Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.
 
Claim Status
Applicant’s claim amendments and arguments filed 07 February 2022, are acknowledged.
Claims 1 & 3-30 are pending. 
Claim 2 is cancelled.
Claim 30 is new.
Claim 1 is amended. 
Claims 12-29 are withdrawn. 
Claims 1, 3-11 & 30 are under consideration.
 Examination on the merits is extended to the extent of the following species:
A(l) application of a composition comprising resilin,
A(2) cellulose nanocrystals, 1,2,3,4-butanetetracarboxylic acid and sodium hypophosphite as the reagents present in the resilin-containing formulation, and
A(3) application of composition comprising resilin during hair straightening treatment (concomitantly with application of cellulose nanocrystals);
B(l) presence of an agent capable of cleaving disulfide bonds, 
B(2) cysteine as species of reagent present in cleaving formulation;
C(l) presence of cationic agent, and
C(2) arginine as species of cationic agent; 
D(l) presence of carrier, and 
D(2) water as species of carrier. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Election/Restrictions
The examiner notes that the elected species of arginine as the cationic agent, as it applies to claim 1 (a), appears to be free of the art. The examiner has moved to the next species of “subjecting the hair to a plasma treatment” for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2022, 09 February 2022, 06 June 2022 and 19 October 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 


New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos (BR 102012008730; Published: 11-Aug-2015) and Bakeev (US 2014/0037816; previously cited). 
*Note: All references refer to the English language translation.
With regard to the claims 1 & 30, Ramos teaches a method of straightening hair using heat (title; pg. 5 & 6). Ramos teaches the hair should be washed with shampoo containing neutral or slightly pH. alkaline (pH = + / - 7.0) aiming at opening the cuticles and after application should be rinsed (i.e. applying to the hair an agent capable of cleaving disulfide bonds in hair and maintaining them; pg. 6). The hair will be dried with the aid of a dryer and brush (i.e. a plasma treatment; pg. 6). Ramos teaches their inventive product, which may be a microemulsion and /or mini-emulsion, is applied, dried with a dryer, and a straightening iron at 180 ° C is used to promote fusion of nanoparticles to release their encapsulated assets, producing straightened hair (pg. 6). The product promotes the filling of hair mass, due to the high protein load that the thermo-activation deposits on the hair (i.e. protein is a crosslinking agent per Applicant’s specification; pg. 6).  Ramos teaches their inventive formulation has encapsulated nanometer-sized assets that modulate and “relax” the disulfide bond bonds, triggered by the application of the permeating nano-vector product which migrates to the hair cortex (pg. 5). Ramos teaches in a preferred embodiment of the invention, micro and nanoparticles have been developed with materials that include biopolymers (pg. 6).
Ramos does not teach the step of applying cellulose nanocrystals to the hair subsequent to the plasma treatment.
In the same field of invention, Bakeev teaches aqueous multiphase compositions are stabilized using a blend of cellulose ether and nanocrystalline cellulose (abstract). The compositions may be “oil emulsified in water, or vice versa, in the form of an emulsion” [0003]. Bakeev teaches “[n]anocrystalline cellulose can be combined with cellulose ether to stabilize multiphase systems… The cellulose ethers can include, but are not limited to, methyl cellulose…hydroxyethyl cellulose…, ethyl hydroxyethyl cellulose, carboxymethyl cellulose, cetyl hydroxyethylcellulose and combinations thereof” [0028]. The combination can be added to multiphase systems directly to improve stability [0028]. Bakeev teaches the blend of cellulose ether and nanocrystalline cellulose may be used in personal care products including hair relaxers and shampoos (abstract, [0049] & [0075]).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Ramos’ method by adding Bakeev’s blend of cellulose ether and nanocrystalline cellulose because Ramos teaches the composition used in their method is a microemulsion or miniemulsion comprising nanoparticles/nanovectors and Bakeev’s blend of cellulose ether and nanocrystalline cellulose is used to stabilize emulsions and may be applied in hair relaxers. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to stabilize Ramos’ emulsions using reagents which are biopolymers, i.e. cellulose nanocrystals, which are of a similar size as their reagents.

Claims 3, 5, 6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos and Bakeev, as applied to claims 1 & 30 above, and further in view of Bollschweiler (WO 2008/055931; previously cited).
*Note: All references refer to the English language translation.
With regard to claims 3, 5, 6 & 11, the teachings of Ramos and Bakeev are described above. In brief, the combined teachings of Ramos and Bakeev describe a method of straightening hair with a composition comprising nanocrystalline cellulose and a flat iron.  Ramos teaches their method and composition create a protective film on the hair (claims-pg. 8). Ramos teaches their method and composition minimizes damage and promotes softness and sheen (pg. 3). Ramos teaches the nanoparticles of their invention may be incorporated into different cosmetic bases with the intended effect of smoothing, relaxing, and disciplining. Some of these compositions include shampoo, conditioner, straightening cream, instant cream and spray (Ramos; claims-pg. 8). Ramos teaches the shampoo should be applied only 48 hours after the procedure (pg. 6).
Neither Ramos nor Bakeev teach application of resilin to hair. 
In the same field of invention of hair cosmetics, Bollschweiler teaches use of natural, recombinant and synthetic resilins in cosmetics, including products for hair treatments having keratolytically and keratoplastically effective substances (i.e. semi-permanent and permanent hair straighteners; title; pg. 6 & 22). The hair treatment may be in the form of a neutralizer for permanent waves, shampoo, and aqueous microdispersions (pg. 32). Bollschweiler teaches the resilin proteins according to the invention can preferably be used in shampoo formulations as setting and/or conditioning compositions (pg. 35). Bollschweiler teaches the compositions according to their invention are emulsions (pg. 20). Bollschweiler teaches the cosmetic formulations of their invention contain customary thickeners including cellulose derivatives, e.g. carboxymethylcellulose or hydroxycarboxymethylcellulose (pg. 22). Bollschweiler exemplifies resilin in combination hydroxyethylcellulose in exemplary styling foams (pg. 54-58). Bollschweiler teaches resilin has good elastic properties and a high fraction of elastically stored energy (resilience; pg. 1). Resilin proteins, in addition to their known properties, impart unexpected properties to cosmetic or dermatological compositions and in particular are able to improve the hydrating or softening effect (pg. 1 & 2). Moreover, the resilins behave as good film formers and have a low surface density (pg. 1 & 2).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Ramos and Bakeev by applying a shampoo comprising resilin to hair only 48 hours, or longer, after straightening hair because Ramos’ composition and method produce a protective cuticle on hair and application of resilin on hair in the form of a shampoo also provides the added benefit of good film forming as taught by Bollschweiler. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to maintain the softness and shine of the treated hair through maintenance of the protective film on hair.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos, Bakeev and Bollschweiler, as applied to claims 1, 3, 5, 6, 11 & 30 above, and further in view of Linder (1997; previously cited).
 	The teachings of Ramos, Bakeev, and Bollschweiler are described above. In brief, the combined teachings of Ramos, Bakeev, and Bollschweiler suggest emulsions comprising nanocrystalline cellulose, cellulose ether(s) and natural, recombinant and synthetic resilin in the form of hair-relaxers/straightening compositions and shampoos. Bollschweiler teaches resilin is a protein (abstract). Bollschweiler further teaches a T7 tag which has been fused with the actual resilin protein (pg. 7). Bollschweiler teaches the resilin proteins according to the invention can be produced with or without such tags (pg. 7). Bollschweiler teaches it is also possible to replace the T7 tag by other similarly effective tags which can facilitate the identification and isolation of the resilin proteins (pg. 7).
	Neither Ramos, Bakeev, nor Bollschweiler teach the recombinant and synthetic resilin contain a cellulose binding domain (CBD).
Linder teaches CBDs represent ideal affinity tags for specific immobilization of various other proteins to cellulose (abstract). Linder reiterates CBDs represent ideal affinity tags for specific protein purification and immobilization (pg. 23). Linder teaches cellulose is an attractive carrier material especially for larger scale affinity purification or protein immobilization since it is readily available, inexpensive and biologically degradable (pg. 23). Linder teaches cellulose is also chemically inert which makes it a safe material for the production of food and pharmaceuticals.  Linder teaches when specific CBD mediated immobilisation is used, no derivatisation of the carrier is needed; more importantly, no purification of the protein is needed since the purification and immobilisation are achieved in a single step (pg. 23). Linder provides an expectation of success in using CBD as tags for protein purification by teaching there are already numerous examples of fusion proteins constructed for specific immobilisation on cellulose matrices (pg. 23).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method and compositions suggested by the combined teachings of Ramos, Bakeev, nor Bollschweiler by substituting the T7 tag with the CBD tag on the recombinant/synthetic resilin protein suggested by the combined teachings of Bollschweiler and Linder because Bollschweiler teaches inclusion of tags on the recombinants/synthetic resilin proteins to aid in identification and purification of the resilin proteins. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Linder teaches CBDs are “ideal affinity tags” for specific protein purification and immobilization and states that there are already are numerous examples of fusion proteins having CBDs.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos, Bakeev and Bollschweiler, as applied to claims 1, 3, 5, 6, 11 & 30 above, and further in view of Cathe Forums (Published: 2005).
With regard to claims 7-10, the teachings of Ramos, Bakeev and Bollschweiler are described above. In brief, the combined teachings of Ramos, Bakeev, and Bollschweiler suggest emulsions comprising nanocrystalline cellulose, cellulose ether(s) and natural, recombinant and synthetic resilin in the form of hair-relaxers/straightening compositions and shampoos. Ramos teaches it is permissible to wash the treated hair with shampoos at 48 hours.
However, none of Ramos, Bakeev nor Bollschweiler teach application of resilin is effected from one week to two years with application on at least 5 different days.
In the same field of invention of shampoos, Cathe Forums teaches a standard bottle of shampoo lasts 1-3 months (i.e. the application is effected on at least 5 different days; posts 2 & 8). 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Ramos, Bakeev, nor Bollschweiler by repeating the steps of washing hair with shampoo over a 1-3 month period on at least five different days as suggested by Cathe Forums because this is how shampoo is used. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to wash and clean hair.

Response to Arguments
Applicant summarizes the basis for the Examiner’s rejection and asserts they are not arguing the references individually (reply, pg. 7-8).  Applicant argues the arginine in Noecker has no stated function (reply, pg. 8). Applicant further argues the method of amended claim 1 involves cleavage of disulfide bonds using a reducing agent, and application of heat and pressure to the hair to straighten the hair and the teachings of Noecker are not compatible with such a method (reply, pg. 8-9). Applicant also argues their claimed method involves intermediate steps which are not taught by Noecker (reply, pg. 8-9). Applicant further argues Noecker teaches the active agent for heat-based semi-permanent straightening is an aldehyde or 2-keto acid while Applicant states the cationic agent and cellulose nanocrystals can serve as active agents in a hair-straightening method based on heat/pressure (reply, pg. 9-10). Applicant argues Bakeev, Bollschweiler and Linder do not correct these deficiencies (reply, pg. 10). 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that the prior art uses the cellulose nanocrystals to stabilize emulsions while Applicant is using them as an active agent in hair straightening (reply, pg. 8-10).
This is not persuasive. The prior art is not required to use the same reagent for the same purpose of Applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicant further argues using a CBD tag instead of a T7 tag is non-obvious because it may interfere with the function of the cellulose nanocrystals (reply, pg. 11).
This is not persuasive. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Applicant argues the claims are allowable with respect to the elected species and the restriction requirement be withdrawn (reply, pg. 12).
The examiner notes that the elected species of arginine as the cationic agent, as it applies to claim 1 (a), appears to be free of the art. The examiner has moved to the next species of “subjecting the hair to a plasma treatment” for examination.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619